        Case 7:20-cr-00224-PMH
 Case 7-20Cr224-PMH     DocumentDocument
                                 68 Filed69  Filed 04/06/21
                                          in NYSD            Page 1 Page
                                                    on 04/05/2021   of 1 1 of 1




                            JAMES E. NEUMAN, P.C.
                                        Attorney at Law
                                 100 Lafayette Street – Suite 501
                                  New York, New York 10013
                                              –––
                                        TEL 212-966-5612
                                        FAX 646-651-4559
                                      Application for an adjournment granted. Defendant Darren
                                     www.jamesneuman.com
                                      Parker's sentencing is adjourned to June 24, 2021 at 11:00 a.m.
                                    james@jamesneuman.com
                                     to be held in Courtroom 520. The Clerk of Court is respectfully
                                     requested to terminate the pending letter-motion (Doc. 68).
                                                     April 5, 2021
                                     SO ORDERED.

                                     _______________________
Hon. Philip M. Halpern               Philip M. Halpern
                                     United States District Judge
United States District Judge
Southern District of New York        Dated: White Plains, New York
500 Pearl Street                            April 6, 2021
New York, NY 10007

              Re: United States v Parker, 20 Cr. 224 (PMH)

Your Honor:

               On March 29, 2021, this Court appointed me to represent Darrin Parker, whose
sentencing is currently scheduled for April 20, 2021. Following my appointment, I immediately
arranged a video-call with Mr. Parker, who is housed at Westchester County Jail in Valhalla, New
York. Mr. Parker informed me that he wanted to confer with me personally and discuss, inter alia,
potential arguments that could be made on his behalf. Accordingly, and in view of the need to
review materials needed to present a sentencing memorandum, we ask that the sentencing be
postponed for approximately 60 days. The government consents to this request.

                                                     Respectfully submitted,


                                                          /s/
                                                     James E. Neuman
